Order, Supreme Court, New York County (Elliott Wilk, J.), entered September 23, 1991, which, in an action for defamation, granted defendant’s motion for summary judgment, unanimously affirmed, with costs.
The action involves statements by a shareholder in a City-sponsored residential cooperative corporation at a meeting of shareholders to the effect that plaintiff, the corporation’s president, was not diligent in paying certain taxes. Assuming the statements in issue were assertions of fact and not mere opinion, and assuming further that they were not true, they are protected by a qualified "common-interest” privilege (see, Liberman v Gelstein, 178 AD2d 215), which, in order to overcome, requires a showing that the statements were published with personal spite, ill will, or culpable recklessness or negligence (D’Avino v Trachtenburg, 149 AD2d 401, 403, lv denied 74 NY2d 611). We agree with the IAS court that plaintiff’s conclusory assertions of malice failed to raise a genuine issue of fact in this regard (supra; see also, Friedman v Ergin, 110 AD2d 620, 621, affd 66 NY2d 645). Concur— Murphy, P. J., Carro, Milonas, Wallach and Smith, JJ.